DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1, 3-4, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stibich (US 2017/0173195) in view of Hlavinka (US 2002/0015662).
Regarding claim 1, Stibich (US 2017/0173195) teaches a germicidal disinfection apparatus comprising: a housing (Fig. 8 housing 106); at least one first emitter coupled to the housing and configured to emit ultraviolet light at a wavelength between 100 to 280 nanometers (Fig. 8 light 102, Paragraph [0074], [0080], [0067] the range of 200-320 overlaps with the claimed range of 100-280, See MPEP 2144.05); at least one emitter coupled to the housing and configured to emit visible light at a wavelength between 400 and 410 nanometers (Light 102, Paragraph [0074], [0064] the range of 400-470 overlaps with the claimed range of 400-410); at least one third emitter coupled to the housing and configured to emit visible light at a wavelength greater than 405 nanometers (light 112 Paragraph [0074] emits visible light comprising wavelengths at least overlapping with the range of greater than 405 nm); and a controller being operably engaged with the at least one first emitter, the at least one second emitter, and the at least one third emitter and configured to modulate a duty cycle of the at least one first emitter and the at least one second emitter (Fig. 8 Processor 30 Paragraph [0080]); wherein the controller comprises at least one processor and at least one non-transitory computer-readable medium having instructions stored thereon (“Program instructions” set forth in Paragraph [0045], incorporated by reference the programs in US 9,744,255) that, when executed, cause the processor to perform one or more operations, the one or more operations comprising: modulating a duty cycle of the at least one first emitter; modulating a duty cycle of the at least one second emitter; and modulating a pulse width of the at least one first emitter and the at least one second emitter such that the at least one first emitter and the at least one second emitter are configured to pulse emissions of ultraviolet light and visible light, respectively, in phase or out of phase (Column 19 lines 20-31 of US 9,744,255 incorporated 
While Stibich appears to be silent with regards to a first and second emitter emitting light between 100-280 nm and 400-410 nm, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Stibich such that there is a first and second light source to arrive at the claimed invention. The courts have held that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced. An ordinary artisan could modify the device taught by Stibich to have two emitters instead of one with a reasonable expectation of success and in order to arrive at a predictable result of flashing sterilizing light. See MPEP 2144.04(VI)(B). Assuming arguendo however: Hlavinka (US 2002/0015662) teaches a sterilizing system with a plurality of light sources (LEDs paragraph [0058]) emitting differing wavelengths, including wavelengths overlapping with the claimed wavelengths of 100-280 nm and 400-410 nm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Stibich to have a plurality of light sources emitting different wavelengths of light as taught by Hlavinka to arrive at the claimed invention. One would have been motivated to do so to successfully shine distinct wavelengths according to known means to arrive at a successfully operating sterilizing light device. The combination of familiar prior art elements according to known means to arrive at a result that is nothing more than predictable is prima facie obviousness. See MPEP 2143(I)(A) for more details.
Regarding claim 3, Stibich in view of Hlavinka teaches all the limitations of claim 1. Stibich in view of Hlavinka further teaches the first and second emitters independently emit radiation to produce dual wavelength emission (The device produces two different wavelengths from the two emitters thus producing dual-wavelength emission).

Regarding claim 6, Stibich in view of Hlavinka teaches all the limitations of claim 1, and further teaches the one or more operations further comprise calculating a radiation dose delivered by the at least one first emitter and the at least one second emitter (Column 20 lines 4-9 of US 9,744,255 incorporated into Stibich by reference). Regarding more specifically the limitation that a dose of radiation delivered by the second emitter is calculated, assuming arguendo directed towards the specificity with which Stibich teaches limitation: Stibich teaches in the disclosure that both UV and blue-violet light is used to sterilize the space and therefore it would be necessary for a sensor capable of detecting blue-violet light to be present inherently, or at least obviously.
Regarding claim 7, Stibich in view of Hlavinka teaches all the limitations of claim 6, and further teaches the one or more operations further comprise terminating an emission of the at least one first emitter or the at least one second emitter in response to the radiation dose being greater than or equal to at least one threshold dosage value (Column 35 lines 11-36 of US 9,744,255 incorporated into Stibich by reference).
Regarding claim 8, Stibich in view of Hlavinka teaches all the limitations of claim 7, and further teaches the one or more operations further comprise modifying the at least one threshold dosage value in response to a ranging sensor input (Column 35 lines 4-36 of US 9,744,255 incorporated into Stibich by reference).

2, 5, 9, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stibich (US 2017/0173195) in view of Hlavinka (US 2002/0015662) and further in view of Hawkins (US 2016/0375163).
Regarding claim 2, Stibich in view of Hlavinka teaches all the limitations of claim 1. Stibich further teaches the one or more operations comprise pulsing an emission from the first and second emitter in a first mode of operation (An active state of the device), and teaches the first emitter can be shut off in a second mode of operation (when the area is occupied) (Paragraphs [0032], [0043]) but appears to be silent with regards to only pulsing from the second and third emitter in a second mode of operation.
Hawkins (US 2016/0375163) teaches a sterilizing light emitting fixture emitting wavelengths between 400-420 nm and visible light above 500 nm (Abstract, Paragraph [0081]), wherein the visible light and sterilizing light remain on when a person is present (Paragraph [0086]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Stibich such that the second and third emitters emitting light between 400-410 and visible light of a greater wavelength remain on and emitting light during a second mode of operation when the UV light switches off as taught by Hawkins to arrive at the claimed invention.
Regarding claim 5, Stibich in view of Hlavinka and further in view of Hawkins teaches all the limitations of claim 2, and further teaches selecting between the first and second operations modes in response to an occupancy sensor input (Paragraphs [0032] and [0043] of Stibich, [0086] of Hawkins).
Regarding claim 9, Stibich in view of Hlavinka and further in view of Hawkins teaches all the limitations of claim 5 and further teach selecting the first mode in response to the room being unoccupied and the second mode in response to the room being occupied (Paragraphs [0032] and [0043] of Stibich, [0086] of Hawkins).

While Stibich appears to be silent with regards to a first and second emitter emitting light between 100-280 nm and 400-410 nm, it would have been obvious to one having ordinary skill in the art 
Stibich further teaches the one or more operations comprise pulsing an emission from the first and second emitter in a first mode of operation (An active state of the device), and teaches the first emitter can be shut off in a second mode of operation (when the area is occupied) (Paragraphs [0032], [0043]) but appears to be silent with regards to only pulsing from the second and third emitter in a second mode of operation.
Hawkins (US 2016/0375163) teaches a sterilizing light emitting fixture emitting wavelengths between 400-420 nm and visible light above 500 nm (Abstract, Paragraph [0081]), wherein the visible light and sterilizing light remain on when a person is present (Paragraph [0086]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to 
Regarding claim 19, Stibich teaches a germicidal disinfection apparatus comprising: a housing (Fig. 8 housing 106); at least one first emitter coupled to the housing and configured to emit ultraviolet light at a wavelength between 100 to 280 nanometers (Fig. 8 light 102, Paragraph [0074], [0080], [0067] the range of 200-320 overlaps with the claimed range of 100-280, See MPEP 2144.05); at least one emitter coupled to the housing and configured to emit visible light at a wavelength between 400 and 410 nanometers (Light 102, Paragraph [0074], [0064] the range of 400-470 overlaps with the claimed range of 400-410); at least one third emitter coupled to the housing and configured to emit visible light at a wavelength greater than 405 nanometers (light 112 Paragraph [0074] emits visible light comprising wavelengths at least overlapping with the range of greater than 405 nm); and a controller being operably engaged with the at least one first emitter, the at least one second emitter, and the at least one third emitter and configured to modulate a duty cycle of the at least one first emitter and the at least one second emitter (Fig. 8 Processor 30 Paragraph [0080]); wherein the controller comprises at least one processor and at least one non-transitory computer-readable medium having instructions stored thereon (“Program instructions” set forth in Paragraph [0045], incorporated by reference the programs in US 9,744,255) that, when executed, cause the processor to perform one or more operations, the one or more operations comprising: modulating a duty cycle of the at least one first emitter; modulating a duty cycle of the at least one second emitter; and modulating a pulse width of the at least one first emitter and the at least one second emitter such that the at least one first emitter and the at least one second emitter are configured to pulse emissions of ultraviolet light and visible light, respectively, in phase or out of phase (Column 19 lines 20-31 of US 9,744,255 incorporated into Stibich 
While Stibich appears to be silent with regards to a first and second emitter emitting light between 100-280 nm and 400-410 nm, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Stibich such that there is a first and second light source to arrive at the claimed invention. The courts have held that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced. An ordinary artisan could modify the device taught by Stibich to have two emitters instead of one with a reasonable expectation of success and in order to arrive at a predictable result of flashing sterilizing light. See MPEP 2144.04(VI)(B). Assuming arguendo however: Hlavinka (US 2002/0015662) teaches a sterilizing system with a plurality of light sources (LEDs paragraph [0058]) emitting differing wavelengths, including wavelengths overlapping with the claimed wavelengths of 100-280 nm and 400-410 nm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Stibich to have a plurality of light sources emitting different wavelengths of light as taught by Hlavinka to arrive at the claimed invention. One would have been motivated to do so to successfully shine distinct wavelengths according to known means to arrive at a successfully operating sterilizing light device. The combination of familiar prior art elements according to known means to arrive at a result that is nothing more than predictable is prima facie obviousness. See MPEP 2143(I)(A) for more details. 
Stibich further teaches the one or more operations comprise pulsing an emission from the first and second emitter in a first mode of operation (An active state of the device), and teaches the first emitter can be shut off in a second mode of operation (when the area is occupied) (Paragraphs [0032], [0043], of Stibich, [0086] of Hawkins) but appears to be silent with regards to only pulsing from the second and third emitter in a second mode of operation.

Regarding claim 20, Stibich teaches the sensor is a motion sensor (Paragraph [0043]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615. The examiner can normally be reached Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/B.H./               Examiner, Art Unit 1799      

/SEAN E CONLEY/               Primary Examiner, Art Unit 1759